State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 29, 2015                   D-70-15
___________________________________

In the Matter of MICHAEL G.
   BOUCHARD, a Suspended
   Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER

  STANDARDS,
                    Petitioner;

MICHAEL G. BOUCHARD,
                    Respondent.

(Attorney Registration No. 2180172)
___________________________________


Calendar Date:   October 13, 2015

Before:   McCarthy, J.P., Garry, Rose, Lynch and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for petitioner.

      The Law Offices of Nathaniel Z. Marmur, PLLC, New York City
(Nathaniel Z. Marmur of counsel), for respondent.

                       ____________________


Per Curiam.

      Respondent was admitted to practice by this Court in 1988.
He formerly maintained an office for the practice of law in the
City of Albany.

      On November 30, 2012, respondent was convicted by a jury in
the United States District Court for the Northern District of New
York of four felonies, including counts of conspiracy to defraud
                              -2-                D-70-15

and filing false statements in violation of 18 USC §§ 371
and 1014, respectively. The convictions all arose out of
respondent's role in a scheme to defraud financial institutions,
which involved the submission of falsified mortgage closing
documentation to the Department of Housing and Urban Development.
On May 2, 2013, upon petitioner's motion, this Court suspended
respondent on an interim basis pursuant to Judiciary Law § 90 (4)
(f) based upon his conviction of serious crimes as defined in
Judiciary Law § 90 (4) (d) (106 AD3d 1187 [2013]). In October
2014, respondent was sentenced in District Court to, among other
things, concurrent prison terms of 48 months.

      Inasmuch as this matter is now ripe for a final order of
discipline (see Judiciary Law § 90 [4] [g]), we grant
petitioner's uncontested motion for such relief and conclude
that, in light of respondent's convictions of serious crimes and
the underlying professional misconduct, he should be disbarred
(see Matter of Mueller, 131 AD3d 762, 762 [2015]; Matter of
Briggs, 120 AD3d 1522, 1523 [2014]; see also Matter of Marshall,
58 AD3d 1066, 1066-1067 [2009]).

     McCarthy, J.P., Garry, Rose, Lynch and Clark, JJ., concur.



      ORDERED that petitioner's motion is granted; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority or give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further
                              -3-                  D-70-15

      ORDERED that respondent shall comply with the provisions of
this Court's rules regulating the conduct of disbarred attorneys
(see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court